Turley, J.
delivered the opinion of the court.
We think that the neglect of the officer in not returning the venditioni exponas, for which he is sought to be made liable, by *190motion, was produced by plaintiff himself, and that he ought not to be permitted to obtain an advantage by it.
It never has, and never ought to be held, that a sheriff, or other officer, should be made liable for the non-return of an execution, when his failure to do so, has been the result of the instruction, or intermedling of the plaintiff.
Let the judgment be affirmed.